ON MOTION FOR REHEARING
PER CURIAM.
Appellant incorrectly suggests in his motion for rehearing that this court held that a will could not be set aside on the basis of a nonbeneficiary’s exercise of undue influence. Rather, the rationale for our affirmance was based on a determination that appellant’s bare allegations of undue influence by a nonbeneficiary were insufficient to state grounds for relief.
Accordingly, appellant’s motion for rehearing is denied.
GRIMES, A.C.J., and SCHEB and OTT, JJ., concur.